Citation Nr: 0915422	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-37 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to special monthly pension (SMP).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1961 until 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's request to 
reopen his previously denied psychiatric service connection 
claim as the Veteran had not submitted new and material 
evidence.  This decision also denied the Veteran's claim for 
a special monthly pension.

The Veteran withdrew his request for a hearing in February 
2006.

In a November 1978 decision the RO denied the Veteran's claim 
for service connection for a nervous condition.  However, 
since the issuance of that rating decision, he has been 
diagnosed as having a variety of psychiatric conditions, 
including bipolar disorder, agoraphobia, major depression and 
avoidant personality disorder.  These diagnoses were not 
considered in the 1978 decision.  Because of the new 
diagnoses, the claim for service connection for a psychiatric 
disorder will be considered on a de novo basis.  See Ephraim 
v. Brown, 8 F.3d 399 (Fed. Cir. 1996); Boggs v Peake, 520 
F.3d 1330, 1337 (Fed. Cir. 2008) (a claim based on a new 
diagnosis will be considered a new claim).

In addition, the Board has received pertinent employment 
records from Lucent Technologies and accompanying treatment 
records in September 2007.  These records were not considered 
by the agency of original jurisdiction (AOJ).  The Veteran's 
representative waived AOJ consideration of these records in 
March 2009.  38 C.F.R. § 20.1304 (2008).

The issue of entitlement to a special monthly pension is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDING OF FACT

There is no nexus between the Veteran's current psychiatric 
disorder and his service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a letter dated July 2004 in 
which the RO notified him of what evidence was required to 
substantiate his request to reopen his psychiatric service 
connection claim.  This letter told him what evidence VA 
would obtain, what evidence he was expected to provide, and 
what assistance VA could provide the Veteran in obtaining 
this evidence.  This letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The Veteran has substantiated his status as a Veteran.  The 
remaining elements of Dingess notice were provided in a March 
2006 letter.

However, the Court has held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The March 2006 notice 
came after the initial adjudication of the claim and the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing 
deficiency with regard to this March 2006 notice was remedied 
by the fact that the claim was readjudicated by the RO in 
February 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

If a post-traumatic stress disorder claim is based on a 
purported in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  VA will not deny 
a post- traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f).

The Veteran was not sent a pre-adjudication letter notifying 
him that sources other than his service records might 
corroborate his claim of being physically assaulted by a 
German police officer.  Cf. Gallegos v. Peake, No. 05-2920 
(U.S. Vet. App. Dec. 31, 2008).  As discussed below, the 
Veteran's claim is being denied due to the lack of a PTSD 
diagnosis attributable to an in-service stressor, and not 
based on the lack of evidence confirming that the purported 
assault occurred.  He has demonstrated actual knowledge that 
he could submit alternate sources of information showing 
changes in behavior.  He has submitted a statement from his 
former wife in this regard, and he has reported behavior 
changes in response to the personal assault.  Hence, he has 
not been prejudiced by the RO's failure to provide this pre-
adjudication notice.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, VA treatment 
records have, Social Security Administration (SSA) benefit 
records, private treatment records and employment records 
have been obtained.  The Veteran has been afforded a VA 
psychiatric examination and a pertinent medical opinion has 
been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

VA regulations also provide that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

When deciding the Veteran's post-traumatic stress disorder 
(PTSD) service connection claim, the Board must make a 
specific finding as to whether or not the Veteran actually 
engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Psychiatric Disorder

The Veteran contends that his anxiety disorder began after he 
was assaulted by a German police officer while stationed in 
Germany.  He also contends that he suffers from PTSD as a 
result of a live fire training exercise in which ammunition 
exploded close to him.

The Veteran's July 1961 entrance and May 1964 discharge 
examinations were negative for any relevant abnormalities.  
In his May 1964 Report of Medical History (RMH) he denied 
nervous trouble of any sort, depression or excessive worry, 
or frequent or terrifying nightmares form.  His remaining 
service treatment records are negative for any treatments, 
symptoms or diagnoses of any psychiatric condition, and were 
negative for any evidence of an assault.

A United States Army Europe car registration certificate 
indicated that the Veteran registered a 1962 Ford Taurus in 
August 1963.

An October 1978 private treatment summary indicates that the 
Veteran had been in treatment since 1975 for nervousness as a 
result of marital discord, and he was reportedly seen every 
month or two since that time.  His condition was treated with 
various prescription medications.  The Veteran reportedly 
functioned "fairly well" until August 1978, when his wife 
left him.  His last treatment was reported to have occurred a 
week after this event and his condition was "very poor."

The Veteran's employment records reflect several absenteeism 
counseling sessions beginning in July 1975.  A November 1978 
physician's certificate indicates that the Veteran had been 
absent from work due to "feeling depressed and unable to 
cope with his daily responsibilities."  

An April 1979 physician's certificate indicates that he had 
been diagnosed with anxiety neurosis rule-out passive-
aggressive personality, and stated that he "appear[ed] to be 
suffering from [a] depraved childhood and continued 
inadequate personal adjustments since."  Alcoholism was 
noted in a June 1986 physician's certificate, while improved 
chemical dependency, depression and anxiety were noted in a 
February 1991 physician's certificate.  

A July 1991 note from a private physician indicates that the 
Veteran was anxious about possible termination of employment 
due to conflicts with his supervisor, and noted that he was a 
"very angry individual who suffers from anxiety, depression, 
and has a history of chemical abuse."  An undated letter 
written by the Veteran described his difficulties working 
with his supervisor and attributed his anxiety and depression 
to the "intolerable stress" that this circumstance caused.

Diagnoses of a major depressive episode with mild psychotic 
features, as well as a history of substance abuse and 
avoidant personality disorder with passive, aggressive 
traits, were made in a January 1991 private hospitalization 
discharge summary.  A February 1991 private treatment record 
reflected the Veteran's reports of horrendous childhood 
abuse.

A May 1991 private treatment summary indicates that the 
Veteran had been hospitalized in 1990 for chemical 
dependency.  The psychiatrist noted that the Veteran's 
conditions have resulted in deeply ingrained maladaptive 
patterns of behavior associated with persistent disturbance 
of mood and affect, pathological dependence, passivity and 
aggressivity with intense and unstable interpersonal 
relationships and impulsive and potentially damaging 
behavior.

SSA records revealed that the Veteran was approved for 
benefits in April 1992 with a primary diagnosis of panic 
disorder with agoraphobia and a secondary diagnosis of major 
depression.  His disability was determined to have begun in 
October 1990.  

An August 1998 clinical psychological disability evaluation 
revealed the Veteran's history of alcohol and childhood 
abuse, as well as his history of social isolation.  Issues 
relating his service, including the purported assault in 
Germany, were not noted in the examination report.  Following 
a mental status evaluation, the Veteran was diagnosed with 
agoraphobia with panic, dysthymic disorder, chronic PTSD and 
alcohol addiction.  This PTSD diagnosis was attributed to his 
history of childhood abuse.

The August 2004 VA psychiatric examination reflects the 
Veteran's accounts of being extracted from a motor vehicle 
and beaten by German police officer following an automobile 
collision while he stationed in Germany.  He also recounted 
being exposed to live fire exercises during his training, 
during which he found himself too close to explosives and had 
ammunition exploding very close to him.  During his 
examination, the Veteran was unable to describe the 
frequency, severity or duration of his symptoms, and he could 
not describe "actual longitudinal symptomatology that would 
support the allegations of PTSD manifestation."  The 
psychiatrist noted that a similar situation was encountered 
when he attempted to obtain information regarding his panic 
disorder with agoraphobia.

The Veteran reported experiencing one or two panic attacks 
every two weeks, and indicated that he experienced one or two 
instances per week during which he did not want to leave his 
house and be around other people.  He reported driving an 
automobile without any difficulties, and having problems 
going into an enclosed area where there are small spaces.  
Following the examination and a review of the Veteran's 
claims folder, the psychiatrist diagnosed him as suffering 
from mixed bipolar disorder and alcohol abuse in an alleged 
remission since 1995.  Allegations of panic disorder, 
agoraphobia and PTSD were "unsupportable."

An August 2004 private treatment summary indicates that the 
Veteran had been in treatment since December 1991 and noted 
that he had a long history of alcohol abuse.  The Veteran had 
reported a history of panic attacks since approximately 1984.  
He had reportedly been hospitalized in May 1994 due to his 
bipolar disorder, depressed type.  The psychiatrist diagnosed 
the Veteran as suffering from panic disorder with 
agoraphobia, dysthymic disorder and a history of alcohol 
abuse.

Diagnoses of mild bipolar disorder, panic disorder with 
agoraphobia, and claustrophobia were made in a May 2006 VA 
mental health consultation.

A lay statement submitted by the Veteran's former wife in May 
2006 indicated that he had been suffering from "problems 
dealing with" an incident involving a German police officer 
and had told her that that incident scarred him emotionally.  
She stated that he was adverse to disciplining his 
grandchildren, mentally confused, and described his behavior 
as aggressive yet avoiding confrontation.  He was suspicious 
of everyone and believed that someone is "out to get him."  
Her observations were noted to have been over the past "25 
years."

The Veteran suffers from a current disability as he has been 
diagnosed with a variety of psychiatric conditions, including 
pain disorder with agoraphobia, major depression, avoidant 
personality disorder, mixed bipolar disorder, claustrophobia 
and PTSD.

VA regulations prohibit the granting of service connection 
for a personality disorder.  See 38 C.F.R. § 3.303(c).

There is no competent medical evidence linking any of the 
Veteran's current psychiatric disorders with service.  His 
service treatment records are negative for any psychiatric 
disorders, and there is no competent medical evidence that 
the Veteran suffered from a psychosis to a compensable degree 
within a year of service.  

Clinical evidence suggests that the Veteran was first treated 
for a psychiatric condition in November 1978, some 15 years 
after service and that the symptoms were related to marital 
and employment difficulties, rather than service.  

Although the Veteran now has reported a continuity of 
symptomatology since service, the clinical evidence and his 
contemporaneous statements contradict this contention.  
Hence, his report of continuity is not credible.  No 
competent mental health professional has related any of the 
Veteran's current psychiatric disabilities to his service, 
and the August 2004 VA examiner did not find such a nexus.

Further, there is no evidence that the Veteran participated 
in combat, nor has the Veteran claimed a combat stressor.  No 
medical professional has linked a PTSD diagnosis to an in-
service stressor, as it was attributed by the August 1998 
disability examiner to the horrendous child abuse the Veteran 
had endured.  The August 2004 VA examiner found that a PTSD 
diagnosis was unsupportable.  The 2004 opinion is more 
probative than the diagnosis reported in August 1998.  The VA 
examiner's opinion is more detailed and is accompanied by a 
rationale.

The August 1963 car registration certificate, without more, 
does not establish that the Veteran meets the criteria for a 
current diagnosis of PTSD.  

The Veteran's former wife, who is competent to report her 
observations regarding his behavior and demeanor, indicates 
that her observations have been over the past 25 years, or 
from approximately 1981.  Her statement alone is insufficient 
to establish a diagnosis of PTSD and as a lay person, she 
lacks the expertise to say that any current psychiatric 
disability is the result of an event in service.

The Veteran contends that his current psychiatric disorder is 
the result of traumatic experiences he suffered while in 
service, but as a lay person, he is not qualified to express 
a competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For chronic diseases, such as a psychosis, service connection 
will be conceded if the disease is identified in service and 
at any time thereafter.  38 C.F.R. § 3.303(b).  As discussed 
above, there is no evidence showing a psychosis in service.  
Hence, service connection cannot be granted on that basis.

The Board finds that a preponderance of the evidence is 
against finding a nexus between the Veteran's current 
psychiatric conditions and active service.  That being the 
case, the preponderance of the evidence is against the claim 
and it must denied. 38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

Special monthly pension at the housebound rate is payable 
where a Veteran has a single disability rated 100 percent 
disabling and additional disability rated 60 percent or more, 
or is substantially confined to his home or its immediate 
premises.  38 C.F.R. § 3.351(d).

Housebound benefits granted on the basis of being 
substantially confined to the home, means an inability to 
leave the home to earn a living, as opposed to an inability 
to leave the house at all.  Hartness v. Nicholson, 20 Vet App 
216 (2006).

For pension purposes, the Veteran's disability consists of 
bipolar disorder, rated 100 percent disabling.  The record 
contains some reports that the Veteran has agoraphobia, 
although, as one examiner has pointed out, the Veteran has a 
driver's license and reportedly drives.  There is no opinion 
of record as to whether the Veteran would be able to leave 
the home for purposes of earning an income.

For purposes of special monthly pension, a person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b), (c)(1), (2).

Increased pension is also payable if the Veteran otherwise 
establishes a factual need for aid and attendance. 38 C.F.R. 
§ 3.351. The basic criteria for such a need include: an 
inability to dress or undress herself, to keep herself 
ordinarily clean and presentable; an inability to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to her daily environment; or the claimant is 
bedridden, e.g., the claimant is actually required to remain 
in bed. 38 C.F.R. § 3.352(a). See generally Turco v. Brown, 9 
Vet. App. 222, 224 (1996) (eligibility for special monthly 
compensation by reason of regular need for aid and attendance 
requires that at least one of the factors set forth in VA 
regulation is met).

The Veteran has not been afforded an examination to determine 
his need fro regular aid and attendance.

A review of the record also reveals that the Veteran has not 
been provided with VCAA notice regarding his special monthly 
pension claim.  As the claim is being remanded for other 
reasons, VA will have an opportunity to provide proper 
notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim for a special monthly pension.

2.  The Veteran should be accorded an 
examination to determine whether he 
requires aid and attendance or is 
housebound.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  

The examiner is asked to describe the 
nature of the Veteran's disabilities and 
the effect of those disabilities on his 
ability to care for himself, his ability 
to attend to the wants of nature and 
protect himself from the hazards of daily 
life or dangers incident to his daily 
environment.  

In addition, the examiner should provide 
an opinion as to whether the Veteran would 
be able to leave home to go to employment.

The examiner should provide complete 
rationale for all conclusions reached.

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case.  Then return the case to the Board 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


